DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending and examined herein.
Request/or Information under37CFR §1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide information that the examiner has determined is reasonably necessary to the examination of this application. See attached request under 105 at the very end of this Action.

Specification
The specification is objected for lacking a deposit date and a deposit number: on page 3 the deposit date and a deposit number are missing. It is assumed that Applicant will provide the appropriate information in response to the instant Office action.
Appropriate action is advised.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 4 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 are rejected as being indefinite in their recitation " deposited under _____" because the requisite deposit information is missing. Therefore, the metes and bounds of the claims are not clear. Amending the claims to recite the deposit information (agency and accession number) would overcome the rejection.
Claims 1-6 are rejected as being indefinite in their recitation Cannabis plant designated “OW-01” because the recitation does not clearly identify the claimed plant cultivar and seed. Furthermore, the recitation does not set forth the metes and bounds of the claimed invention. Since the name “OW-01” is not known in the art, the use of said name does not carry art recognized limitations as to the specific characteristics or essential characteristics that are associated with that denomination. In addition, the name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no written description of the plant that encompasses all of its traits. This rejection can be obviated by amending the claims to recite the appropriate deposit identification information.
Claims 2 and 3 are further rejected as indefinite for being dependent on itself.
Claim 4 recites the use of the plant, but, since the claims do NOT set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim 4 is also rejected for referring to Table 1, and thus, are incomplete. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for Applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). See MPEP 2173.05(s).
Dependent claims are also rejected because they fail to overcome the deficiencies of parent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Biological Deposit Required under Written Description
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ the seed of novel plants. Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit thereof. The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. 
If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. A minimum deposit of 2500 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e)    the deposit will be replaced if it should ever become unviable.

Applicant has NOT indicated that Applicant intends to deposit the seeds at the ATCC in accordance with 37 CFR 1.801-1.809. Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the ATCC Accession No. and evidence of deposit to overcome this rejection. Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance.

Written Description
Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 2 is treated, for the purpose of this rejection, as reciting “growing the seed of claim 1”, therefore being a dependent claim of claim 1. Similarly, claim 3 (and claims 4-6) are treated as being dependent on claim 2.
The claims are broadly drawn to “descendant” plants of the plants grown from the seed of claim 1.
While the plants grown from the seed of claim 1, for the sake of argument, have be described in the Specification (p. 7, for example).
However, the broadly recited “descendant” plants encompass the plants of higher filial generation, including those produced by outcrossing with other unknown plant one or more times to yield progeny plants of an undefined filial generation or via mutagenesis and that have an undefined number of trait modifications.  
As well known in the art, plant breeding is highly unpredictable and even when crossing the same two parents, one will not necessarily produce the same products of the cross. Even when crossing two inbred parent plants, a breeder cannot predict the phenotype of a given cross until the cross is made given the complexity of inheritance and the multigenic pathways controlling the traits. The claim is not limited to the single working example provided in the specification. Therefore, the Applicant has failed to describe a representative number of plants that can be utilized in the claimed method that will predictably and reliably produce plants have the recited traits. 
Progeny plants of higher filial generations have not been described, and thus, plants derived from said higher filial generation having been further modified via mutagenesis or transformation have not been described.   
These claims are “reach through” claims in which the Applicant has described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)). 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US20200288661A1, filed on April 8, 2019.
The claims are broadly drawn to any plant of Cannabis designated “OW-01”, or descendent plants thereof, or any plant having any one of the cannabinoid profile set forth in Table 1.
The broad scope of the plants encompassed by “descendent plant” has been discussed above. It should be noted that the descendent plant could share any number of physiologic or morphologic features with the ancestral plant.
The term “a cannabinoid profile set forth in Table 1” is interpreted as any entry in the Table 1. For example, the content of THC being any value between 0.02% to 1.99%. 
Moreover, Table 1 is annotated as showing “exemplary” profiles of the cannabis plant. Therefore, it is not deemed to be “representative” or limiting.
Taken together, the claims are interpreted to encompass cannabis plants with any overlapping range of any cannabinoid profile with those set forth in Table 1.
Johnson discloses a Cannabis plant named 'TS-tp2' which has THCA content of 12.66 to 19%, compared with the instant Table 1 12.54 to 30.52%; Total THC 11.5-17.3% (12.24 to 27.69% in instant Table 1); etc.
Therefore, the prior art plant falls within the broad scope encompassed by the instant claims.

Conclusion
NO claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663                                                                                                                                                                                                        


******ATTACHMENT TO OFFICE ACTION******




Request for Information under 37 CFR§ 1.105
1.    Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
2.    This request is being made for the following reasons:
Applicant is claiming plant and seed of Cannabis variety “OW-01”, but the instant specification is silent regarding both of the parental lines, as well as the breeding method, used to produce Cannabis variety “OW-01”.  The requested information is required to make a meaningful and complete search of the prior art.
3.    In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a)    Such information should include all of the public or commercial designations or denominations used for the original parental lines.
b)    Information pertaining to the public availability of the original parental lines should be set forth.
c)    The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d)    The filial generation in which the instant plant was chosen should be set forth.
e)    Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)    Are there any patent applications or patents in which sibs or parents of the instant plant are claimed? If so, please set forth serial numbers and names of the sibs or parents. 
4.    If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
5.    In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure. Please indicate where the relevant information can be found.
6.    The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
7.    The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
8.    This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663